Title: To George Washington from Colonel Richard Gridley, 30 September 1775
From: Gridley, Richard
To: Washington, George



Septr 30: 1775.



          
            Proposals for Casting the Following Ordnance & Stores
            
          
          
            3
            Ten Inch Mortars
          
          
            600
            Ten Inch Shells
          
          
            1000
            Twenty four pound Shott
          
          
            1000
            Eighteen pound Shott
          
          
            40
            Setts of Garrison Wheels
          
          
            200
            Stoves (Small)
          
          
            5
            Tons of Grape Shott
          
          
            4
            Tons of Hand Grenadoes for Boats
          
          
            10
            Tons of Potts & Kettles
          
        

The Furnace cannot be put into Blast in less than One Month, & if not determind upon & orderd directly no Furnace will be in Blast till next March.
also to provide


          
            10
            Twenty four pound Cannon
            }
            or 20: Twenty
          
          
            10
            Eighteen pound do
            four pound.
          
          
            
            Spare Mortar Beds
            
            
          
          
            
            Spare Carriages
            
            
          
          
          
            a Quantity of 3 Inch plank & 10 Inch
          
          
            
            Timber for platforms
            
            
          
        


Submitted to by yr Excellencys Most Obedt Servt
Richd Gridley Chief Engineer

